Allowability Notice

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 6-26 are pending.

Allowable Subject Matter
Claims 6-26 are allowed (renumbered claims 1-7, 11-18, 8-10, 19-21 respectively).

The following is an examiner’s statement of reasons for allowance:

Prior art teaches of a plurality or radio points and determining subsets of the radio points to provide service to a plurality of UEs based on determining a signature vector comprising a set of signal reception metrics associated with the respective radio points and UEs (See Barabell) as well as determining respective minimum and maximum subsets of radio points for transmitting to the UE (See Barabell [0149], [0157], [0171], [0187], [0246]-[0248], [0257], [0281] – i.e. based on determining minimum and maximum parameters associated with the RUs and UEs (i.e. maximum number or UEs supportable by RU, minimum SINR parameter allowed for UE, maximum path gain for UE, etc…), this would determine minimum and maximum subsets of radio points (i.e. RUs) for transmitting to the UEs). 

wherein the system is configured to, for each UE connected to the cell, expand the number of radio points in the minimum subset of the radio points if the respective signature vector for that UE has not been updated at least a predetermined number of times; and wherein the system is configured to wirelessly transmit at least some data to each UE connected to the cell using the respective current subset of the radio points determined for that UE based” (emphasis added), as claimed (claim 6), or “A system to provide wireless service comprising: a controller; and a plurality of radio points; wherein each of the radio points is associated with at least one antenna and remotely located from the controller, wherein the plurality of radio points is communicatively coupled to the controller; wherein the controller and the plurality of radio points are configured to implement a base station in order to provide wireless service to a plurality of user equipment (UEs) using a cell; wherein the controller is communicatively coupled to a core network of a wireless service provider; wherein the system is configured to do the following for each UE connected to the cell: 4RESPONSE TO FINAL OFFICE ACTION Serial No. 16/149,294 Attorney Docket No. 3495/100.1748US01 determine a signature vector comprising a set of signal reception metrics, each signal reception metric associated with a respective one of the radio points and indicative of the reception at one of the radio points of a signal transmitted from the respective UE; determine a respective minimum subset of the radio points for transmitting to that UE; determine a respective maximum subset of the radio points for transmitting to that UE; and determine a respective current subset of the radio points for transmitting to that UE based on, at least, the signature vector, the respective minimum subset of the radio points for transmitting to that UE, and the respective maximum subset of the radio points for transmitting to that UE; wherein the system is configured to, for each UE connected to the cell, update the respective current subset of the radio points used to transmit that UE based on at least one ratio of the actual rate of throughput for at least one UE connected to the cell and an estimated rate of throughput for said at least one UE connected to the cell; and wherein the system is configured to wirelessly transmit at least some data to each UE connected to the cell using the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lemson et al. (US# 2020/0359383 – which teaches of adjusting the number of wireless resources for multiple wireless nodes based on needs such as throughput).

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVE R YOUNG/Primary Examiner, Art Unit 2477